 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       GARY DALE BARGER,                                         Case No. 1:18-cv-00951-EPG-HC

12                        Petitioner,                              ORDER DIRECTING CLERK OF COURT
                                                                   TO OPEN NEW CASE FOR PETITION FOR
13               v.                                                WRIT OF HABEAS CORPUS RECEIVED
                                                                   ON OCTOBER 19, 2018
14       CALIFORNIA ATTORNEY GENERAL,
                                                                   (ECF No. 18)
15                        Respondent.

16

17              Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

18 pursuant to 28 U.S.C. § 2254.

19              On July 6, 2018, Petitioner filed a petition for writ of habeas corpus that challenges a

20 Kern County Superior Court conviction. (ECF No. 1). It appears that the petition is successive,

21 and the Court has referred Petitioner’s application for authorization to file a second or successive

22 petition to the United States Court of Appeals for the Ninth Circuit. (ECF No. 14).

23              On October 19, 2018, Petitioner filed another petition for writ of habeas corpus in the

24 instant case. (ECF No. 18). Therein, Petitioner challenges a different conviction for assault
                                                                      1
25 arising out of the Kings County Superior Court. (ECF No. 18 at 2).

26 ///
27 ///

28   1
         Page numbers refer to the ECF page numbers stamped at the top of the page.


                                                               1
 1         Accordingly, the Clerk of Court is DIRECTED to open a new case for the petition for

 2 writ of habeas corpus filed on October 19, 2018 (ECF No. 18).

 3
     IT IS SO ORDERED.
 4

 5     Dated:    October 24, 2018                         /s/
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
